DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner notes that, as the instant application is being examined under the expedited Patent Prosecution Highway (PPH) program, any claim amendments must “sufficiently correspond” with the claims that were allowed by the office of earlier examination (OEE).  “The applicant is required to submit, along with the amendment, a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application.” See section IV of the Global IP5 agreement, accessible here: https://www.uspto.gov/sites/default/files/documents/global-ip5.pdf
Furthermore, it is noted that claims are considered to “sufficiently correspond” only if “the limitation was one previously presented in a dependent claim.”  See FAQ #23 accessible here: https://www.uspto.gov/sites/default/files/documents/Global%20PPH%20FAQs%20-%20082815_updated.pdf	

Drawings
The drawings are objected to because:
The drawings have poor line quality, and thus do not meet the reproducibility requirements of 37 CFR 1.84(L).  The drawings likely contain grayscale elements, which causes image degradation in the USPTO electronic filing system.  The drawings must be entirely bi-tonal, containing only black or white color values.
Fig. 3 contains shading in the control valve water pressure sensing plate (19) which is not necessary for the understanding of the invention.  The shading also reduces legibility, as it is unclear what is being conveyed by the shading.  This shading should be deleted.  See 37 CFR 1.84(m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The abstract has more than 150 words.
The abstract uses the implied phrase “The present invention relates to” in line 1.
The abstract refers to the purported merits of the invention in the last line, i.e. “thereby improving the operation efficiencies of drilling of gas drainage and dust prevention of the coal seam.”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The title of the invention is confusing.  Examiner suggests the following title:  “Drilling-Slitting-Sealing-Fracturing Device and Method for a Deep Low-Permeability Gassy Coal Seam”
Paragraph 0002, the term “(or overburden)” should be added after the word “geostress” as this is a standard term and will aid in future keyword searching.
The phrase “high gassy” in the specification is grammatically awkward.  It is suggested that this be changed to simply --gassy-- or to --having high gas content-- or similar.
The term “wet-type” used throughout the specification is unclear.
Paragraph 0002, line 16, the phrase “working procedures of for a plurality” is grammatically awkward.
Paragraph 0005, line 3, it is suggested that the word “(inflatable packer)” be added after the term “capsule” in order to aid future keyword searching, as “borehole sealing capsule” is non-standard terminology.
Paragraph 0005, line 3, it is suggested that the term “(sleeve valve)” be added after “control valve” in order to aid future keyword searching.
Paragraph 0028, line 27 of Page 5, it is suggested that the phrase “(i.e. portable or mobile)” be added after the non-standard terminology “travel type structure.”
Paragraph 0044, line 3, it is unclear what is meant by “of the east wing and the upper slice of the northern district +500 level 43# coal seam.”
Paragraph 0045, line 3, it is unclear what is meant by “of the east wing and the upper slice of the northern district +500 level 43# coal seam.”
Paragraph 0046, lines 1-2, it is unclear what is meant by “of the east wing and the upper slice of the northern district +500 level 43# coal seam.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims contain limitations in which a valve that is actuated at a lower pressure is closed before a valve is opened at a higher pressure.  For example, in Step C, “opening the wet-type drill rod water pressure control valve during drilling, and supplying water of less than 5 MPa for flushing the borehole from the wet-type drill rod water outlet on the drill bit,” and then in step D, “closing the wet-type drill rod water pressure control valve, opening the slitting water pressure control valve, and supplying high-pressure water with a water pressure of 25-35 MPa for slitting from the slitting water outlet.”  The specification discusses that the control valves are simply sleeve valves that are opened responsive to a certain fluid pressure.  Thus, it is unclear how a valve could be opened at 5 MPa, but then closed at a pressure that is higher than 5 MPa.  It seems that the valve would simply remain open when higher pressures are applied.  The specification does not discuss how it is possible to close a valve when pressuring up beyond its opening pressure in such a way that demonstrates possession of the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “high gassy” used throughout the claims is grammatically awkward and confusing.  It is suggested that this term be changed to “gassy” or “having a high gas content” or similar.
	The preamble of the claims is confusing and grammatically awkward.  Also, the preamble to claim 11 should not begin with “The” as claim 1 is independent.
	Claim 11 contains the terms “a drill rod” and “a borehole drill rod.” This redundancy must be corrected.
	The claim term “wet-type drill rod water pressure control valve” is unclear, as the specification does not make clear what a “wet-type” control valve is.
	Claim 11 is structured in such a way that the functions listed in the second paragraph tend to be redundant with respect to the method steps that are recited later.
	All of the valves recited in Step B lack antecedent basis.  The first paragraph of claim 11 recites “a control valve,” but does not specify any specific control valves.
	The term “the borehole” in Step C lacks antecedent basis.
	The term “the wet-type drill rod water outlet on the drill bit” in step C lacks antecedent basis.
	The term “the slitting water outlet” in Step D lacks antecedent basis.
	Claim 11 recites a “water pressure grading control system” which is described as controlling the pressure of water to inflate a borehole sealing capsule, and controlling the pressure of water for fracturing.  However, claim 11 also recites a “fracturing and sealing control system” that “controls borehole sealing and hydrofracturing operations.”  Thus, the functions of the two control systems appear to overlap, and it is unclear exactly which functions each system performs. 
	
The following changes to claim 11 are suggested (NOTE: the amendments below will not correct all of the problems in claim 11 that are listed above):

11. (Currently Amended) A deep low-permeability high gassy seam drilling-slitting-sealing-fracturing drilling method  for a deep low-permeability  gassy coal seam using a drilling-slitting-sealing-fracturing device, wherein the device comprises a water tank, a high-pressure water pipe, a high-pressure pump, an overflow valve, a drill bit, a drill rod, a borehole sealing capsule and a control valve, and further comprising a drilling control system, a high-pressure water power system, a water pressure grading control system and a fracturing and sealing control system, wherein,
the drilling control system adjusts a drilling direction and a water supply pressure of a borehole drill rod,
the high-pressure water power system supplies high-pressure water with a pressure being 0-50 MPa, and the water pressure grading control system adjusts a water pressure for flushing of drill cuttings to less than 5 MPa, adjusts a water pressure for slitting in a direction perpendicular to a length of the drill rod to 25-35 MPa,  adjusts a water pressure for borehole sealing with a borehole sealing capsule to 35-40 MPa, and adjusts a water pressure for pressure relief and permeability increasing in seam hydro-fracturing to 40-50 MPa, and;
the fracturing and sealing control system controls borehole sealing and hydrofracturing operations;
the method comprising the following steps:
at step A, determining a coal seam requiring gas drainage, and disposing the  device in front of a working face;
at step B, checking working conditions of the drilling control system and the high-pressure water power system, and checking opening and closing of [[the]] a  drill rod water pressure control valve, [[the]] a slitting water pressure control valve, [[the]] a capsule sealing water pressure control valve and [[the]] a hydrofracturing control valve;
at step C, performing drilling with the drill bit and the drill rod along a drilling direction thereby creating a borehole in the working face, correcting a drilling angle by the drilling control system in real time, opening the  drill rod water pressure control valve during drilling, and supplying, via the water pressure grading control system, water of less than 5 MPa for flushing the borehole from [[the]] a  drill rod water outlet on the drill bit;
at step D, during slitting, leaving the drill rod and the drill bit in the borehole, closing the  drill rod water pressure control valve, opening the slitting water pressure control valve, and supplying, via the water pressure grading control system, high-pressure water with a water pressure of 25-35 MPa for slitting from [[the]] a slitting water outlet; and
at step E, during hydrofracturing, leaving the drill rod and the drill bit in the borehole, closing the  drill rod water pressure control valve and the slitting water pressure control valve, opening the capsule sealing water pressure control valve, and filling the borehole sealing capsule with high-pressure water of 35-40 MPa to complete sealing;
after sealing, opening the hydrofracturing control valve, and discharging high-pressure water of 40-50 MPa from the hydrofracturing water outlet to perform hydrofracturing for a coal mass.

NOTE: Additional amendments to claim 11 may be required based on the relative functions of the water pressure grading control system and the fracturing and sealing control system as discussed above in the rejection under 35 U.S.C. 112(b).

With regard to claim 13, this claim positively introduces a number of elements that have already been introduced in claim 11.  For example, “a wet-type drill rod water outlet,” “a slitting water outlet,” etc.
Claim 14 positively introduces elements that have already been introduced in claim 11.  For example, “a water tank.”  Also, the term “the downstream of the high-pressure water pipe” lacks antecedent basis.
Claim 15 positively introduces elements that have already been introduced in claim 11.  For example, “a wet-type drill rod water pressure control valve.”
Claim 16 positively introduces elements that have already been introduced in claim 11.  For example, “a borehole sealing capsule.”
With regard to claim 17, this claim does not appear to add anything to claim 11, and potentially contradicts claim 11.  The functions recited in claim 17 seem to be performed by the water pressure grading control system in claim 11, rather than the high-pressure water power system.
 With regard to claim 18, it is unclear what is meant by “the distance of the slitting water outlet at the drill bit side,” as this term lacks antecedent basis.
With regard to claim 19, the term “the same borehole” lacks antecedent basis.


Allowable Subject Matter
It is noted that no prior art rejection has been applied against the claims.
The closest prior art to the current claims is that of Wang, et al. (US 2020/0080382, hereinafter Wang).
Wang discloses a system for drilling a borehole, sealing, and fracturing in a coal seam (see Fig. 2, which shows the drill rod 15 and sealing capsules 17 deployed in the borehole 14 to enable fracturing of the coal mass 18).  However, claim 11 requires that each of the steps of slitting, sealing, and fracturing occur while “leaving the drill rod and drill bit in the borehole” (this is recited in Steps D and E).  Wang instead teaches that after drilling and slitting, “rotation and high pressure water are both stopped and the drill rod is pulled out slowly.  B. The drill-cut integrated tool is disassembled and the directional borehole sealer is assembled” (Wang, paragraphs 0009-0010).  Thus, the drill bit and the drill rod are not left in the borehole before sealing and fracturing begin.  Instead, the drill has to be removed and disassembled before the sealing assembly is assembled and inserted into the borehole.  Furthermore, Wang does not disclose a specific, separate “slitting” step having a particular operating pressure and a particular “slitting water pressure control valve.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676